Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
Response to Amendment
The amendment filed 02/19/2021 has been entered.  As directed by the amendment: claims 1-27 and 30-31 have been cancelled; claims 28-29 have been amended; and claims 32-34 have been added.  Thus, claims 28-29 and 32-34 are currently pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “manually actuatable control system” in claim 28 and “control system” in 29 and 32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim limitations “manually actuatable control system” and “control system” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with functional language “…selectively operating said steam generation unit and electric heating assembly…selectively causes said steam generation unit to issue bursts of steam into said cooking chamber…in a cyclic fashion, over a predetermined period of time…” (claim 28) and “…selectively operating said steam generation unit and said heating assembly…said steam generation unit issues steam into said interior cooking chamber…in response to a single instruction issued by said control system…” (claim 29)/”…selectively causes said steam generation unit to issue more than one burst of steam…in response to a single activation of a manually operable button…” (claim 32) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Phrases “manually actuatable control” and “control” conveys only function rather than sufficient structure for performing the claimed function.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 28-29 and 32-34 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

Paragraph 0027, with respect to Figures 1-4, discloses user interface 24 being configured to control operation of heating elements 32/34 and steam unit/generator 36, where paragraph 0028 discloses user interface including buttons 42/44/46 and knob 48 for selecting activation of heating elements 32/34 and/or steam generator 36.  Paragraph 0027 further discloses the user interface 24 including a microprocessor/control circuitry that controls heating element 32/34 and steam unit 36 upon a user input. Paragraph 0031 discloses, activation button 46 allows the microprocessor to control a cycle according to a set of instructions.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-29 and 32-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 28, as presently amended, recites “wherein a single actuation of said manually actuatable control system selectively causes said steam generation unit to issue bursts of steam into said cooking chamber….” Turning to the written description, Figures 1-4 show control system 48, which is “a depressible and rotatable knob” that allows a user to select “a function, a time, a temperature, or a shade, and for selective 
in response to a single instruction issued by said control system….” Turning to the written description, Figures 1-4 show control system 48, which is “a depressible and rotatable knob” that allows a user to select “a function, a time, a temperature, or a shade, and for selective or preprogrammed activation of heating elements 32, 34 and/or steam unit 36 “(para. 0028). Paragraph 0028 further discloses that “the duration and time intervals of steam injection” may be selectively controlled using user interface 24 and that button 44 is used “for starting or cancelling a cooking cycle.”  Paragraph 0029 details that “a user may select a mode by rotating the knob 48 until the desired mode appears of the graphic display 26” where the microprocessor then controls the heating elements 32/34 and the steam unit 36 according to a specific control algorithm.  As best understood, control system 48 being a rotatable and depressible knob requires two actuations (rotating and depressing) in order to cause a particular function.  Paragraph 0027 discloses the user interface 24 including a microprocessor and control circuitry to control the heating elements 32/34 and steam unit 36 in “dependence upon a user input,” although no mention is made of the number of actuations from control system 48 (or the details of the control algorithm used by the microprocessor).  Furthermore, paragraph 0031 discloses using steam in a self-cleaning operation, where a user depresses button 46 which prompts display 26 to display a message indicating that the oven is ready.  Paragraph 0031 further states that “depressing the auto-clean button once again initiates an auto-clean cycle,” where the microprocessor, operating according to a set of instructions, cycles the boiler 38 on and off.  This “on” and “off” 
Claim 32 recites “said control system selectively causes said steam generation unit to issue more than one burst of steam into said cooking chamber in response to a single activation of a manually operably button….” Turning to the written description, Figures 1-4 show control system 48, which is “a depressible and rotatable knob” that allows a user to select “a function, a time, a temperature, or a shade, and for selective or preprogrammed activation of heating elements 32, 34 and/or steam unit 36 “(para. 0028). Paragraph 0028 further discloses that “the duration and time intervals of steam injection” may be selectively controlled using user interface 24 and that button 44 is used “for starting or cancelling a cooking cycle.”  Paragraph 0029 details that “a user may select a mode by rotating the knob 48 until the desired mode appears of the graphic display 26” where the microprocessor then controls the heating elements 32/34 and the steam unit 36 according to a specific control algorithm.  As best understood, control system 48 being a rotatable and depressible knob requires two actuations (rotating and depressing) in order to cause a particular function.  Paragraph 0027 discloses the user interface 24 including a microprocessor and control circuitry to control the heating elements 32/34 and steam unit 36 in “dependence upon a user input,” although no mention is made of the number of actuations from control system 48 (or the details of the control algorithm used by the microprocessor).  Furthermore, 
Claims 33-34 inherit the above from claim 32 due to their dependency therefrom.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 33-34 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
The term "substantially" in claim 33 is a relative term (i.e., “substantially parallel and liner” and “substantially parallel”) which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sham et al. (U.S. Patent 6100502, previously cited, IDS dated 10/28/2014), hereinafter Sham, in view of Hensel et al. (U.S. Publication 2010/0006561, previously cited), hereinafter Hensel, and in further view of Sham (U.S. Patent 5680810), hereinafter Sham ‘810.
Regarding claim 28, Sham discloses a toaster oven (Title; Figures 1-3, toaster oven 20), comprising:

 
    PNG
    media_image1.png
    82
    19
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    600
    652
    media_image2.png
    Greyscale

a housing (21), said housing including an integral door for selectively allowing entry into a cooking chamber of said housing (Door shown in Figures 1-2, handle shown allows for opening/closing of the door to allow entry into cooking chamber 15);

    PNG
    media_image3.png
    76
    15
    media_image3.png
    Greyscale

a steam generation unit (Col. 2, lines 65-67; steam generating chamber 7, heating element 6, water tank 12, etc.), said steam generation unit including a boiler (generally 6 and steam generating chamber; Col. 3, lines 4-13; water flowing into steam generation chamber contacts 6 generating steam) for heating supplied water to a temperature sufficient to change said supplied water into steam (water from water tank 12 flows into flow tube 3, which enters steam generating chamber and is heated into steam upon contact with heating element 6; Col. 2, lines 65-67 and Col. 3, lines 1-10), and further including a steam pipe and outlet at a distal end of said steam pipe (taken as 8/9, comprising a steam pipe-taken as 8 and portion of 8 extending into chamber 14 from a sidewall-and a steam outlet-outlet of 9-at a distal end of steam pipe) for permitting egress of said steam produced in said boiler into said cooking chamber (Col. 3, lines 9-12);
a heating assembly (23); 

    PNG
    media_image4.png
    468
    614
    media_image4.png
    Greyscale

a manually actuatable control system (user interface 21a comprising knobs 27-29, etc.) integrated with said housing (21), said manually actuatable control system selectively operating said steam generation unit and heating assembly (23) (As interpreted under 35 USC 112 (f)-paragraphs 0027-0028 of the instant application disclose user interface 24, that controls heating elements 32/34 and the steam generator 36, including buttons 42/44/46, and knob 48 for selecting activation of heating elements 32/34 and/or steam generator 36) (Sham discloses user interface 21a comprising knobs 27-29 for setting cooking time, temperature and cooking mode-Col. 2, lines 45-50 and a steam generating button 1 to activate the steam generator unit-Col. 3, lines 4-6); and
wherein said manually actuatable control system selectively causes said steam generation unit to issue steam into said cooking chamber via said outlet over a predetermined period of time (Col. 3, lines 4-17 discloses “A steam generating button 1 disposed on the front control panel 21a can be pressed by an operator to actuate the heating element 6 of the steam generating chamber 7…pressure of the steam drives the steam through tube 8 (Fig. 2), into oven chamber 15 via a jet nozzle 9…the pressure of the steam simultaneously closes check valve 4…” and “…as the steam fills oven chamber 15, the pressure in the flow tube 8 decreases, causing check valve 4 to reopen and allow more water to flow into the steam generating chamber 7…;”  The manually actuatable control system of Sham causes the steam generation unit to issue bursts of steam into chamber 15 via the outlet over a certain period of time.  That is, the opening and closing of check valve 4, which allows for water to flow into the steam generating chamber 7, causes the steam produced in the steam generating chamber to enter cooking chamber 15 in cycles over a period of time) (Furthermore, as Sham discloses a manually actuatable control system 21a comprising knobs 27-29 and steam generating button 1, which are manually actuatable, and that the system 21a selectively operates the steam generation unit and heating assembly, those of ordinary skill in the art would find it reasonable the system 21a, including knobs 27-29 and steam generating button 1, would be structurally capable of causing the steam generation unit to issue bursts of steam into the cooking chamber via the outlet in a cyclic fashion over a predetermined time since Sham teaches each structural limitation being claimed-See MPEP 2114-I and 2114-II).
Sham does not explicitly disclose the heating assembly being an electric heating assembly, nor the issuing of the bursts of steam into the cooking chamber upon a single actuation of the manually actuatable control system.
	Hensel teaches that it is known in the art of toaster ovens (Title; Figures 1-5; toaster oven 100, housing 101, integral door 103, cooking chamber 102, user interface 107 comprising user operable controls 503-knobs 513, 515, 516, buttons 514, 520, 521, 522) to use an electric heating assembly (203 and 205-paragraph 0029, quartz heater, stainless steel calrod, etc.; see also paragraph 0033).  Hensel further teaches the manually actuatable control system selectively operating said electric heating assembly (see at least control knobs 513, 515, 516; See for instance paragraphs 0051, 0054, 0057, 0059, 0061-0063 disclosing the use of the knobs in various cooking modes to selectively operate the upper and lower heating elements).
	The advantage of combining the teachings of Hensel is that in doing so would provide a plurality of heating elements that can be controlled to perform a variety of para. 0005, 0008, and 0033 of Hensel) and to provide an easy to use and intuitive means of providing versatile control over the heating elements to perform the variety of tasks (para. 0003 and 0007 of Hensel). Furthermore, using an electric heating element would amount to a simple substitution of art recognized heaters performing the same function of heating a cooking chamber in an oven, and the results of the substitution would have been predictable (MPEP 2144.06-II).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Sham with Hensel, by replacing the heating assembly of Sham, with the teachings of Hensel, to provide a plurality of heating elements that can be controlled to perform a variety of tasks, where the power output of the heating elements may be varied (para. 0005, 0008, and 0033 of Hensel) and to provide an easy to use and intuitive means of providing versatile control over the heating elements to perform the variety of tasks (para. 0003 and 0007 of Hensel). Furthermore, using an electric heating element would amount to a simple substitution of art recognized heaters performing the same function of heating a cooking chamber in an oven, and the results of the substitution would have been predictable (MPEP 2144.06-II).  
The combination of Sham and Hensel teaches each claimed limitation, as detailed above, except for the issuing of the bursts of steam into the cooking chamber upon a single actuation of the manually actuatable control system.
Sham ‘810 teaches that it is known in the art of toaster ovens (Col. 1, lines 5-10; “toaster oven in which steam is introduced”) (Figures 1-2, 9, and 10b; control panel 11/11b, which includes control knob 15, cooking chamber 16, steam generator 19/20/21) for a single actuation of a manually actuatable control system (15) to selectively cause the steam generation unit (19/20/21) to issue steam into said cooking chamber (16) (Abstract, “A microprocessor controls both the steam generation and the heating cycles…A control knob located on the toaster oven’s control panel allows a user to select the amount of steam being injected into the cooking chamber. Col. 3, lines 28-34; control knob 15 allows for the amount of steam introduced into the heating chamber 16 to be manually controlled, where both heating and steaming cycles are controlled by a microprocessor utilizing a program. Col. 3, lines 60-64; control knob 15 changes the position of seat 23 of the valve 22, thus metering the amount of water being fed and, therefore, controlling the rate of steam generation. Col. 4, lines 1-24, with respect to Figure 9, discloses microprocessor 51 using sensors 52 and 53 to control, respectively, heating and steaming operations, where sensor 53 sends a signal to the microprocessor to open/close valve 22 and, therefore, control steam generation.  See also col. 5, lines 7-18 with respect to Figure 10b; a manual steam control could easily be incorporated into the control panel 11b).
The advantage of combining the teachings of Sham ‘810 is that in doing so would provide a manually actuatable control system that is operatively connected to a microprocessor for controlling heating and steaming cycles, that allows a user to select the amount of steam to be injected into the heating chamber, thereby improving flexibility (Col. 2, lines 5-11) and providing greater control over operation of the toaster oven (Col. 2, lines 21-25, highly controllable using both digital and individual control via computer routine and control knob, respectively).
Col. 2, lines 5-11) and providing greater control over operation of the toaster oven (Col. 2, lines 21-25, highly controllable using both digital and individual control via computer routine and control knob, respectively).  Furthermore, broadly providing an automatic or mechanical means to replace a manual actively which accomplishes the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04-III.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sham et al. (U.S. Patent 6100502, previously cited, IDS dated 10/28/2014), hereinafter Sham, in view of Sham (U.S. Patent 5680810), hereinafter Sham ‘810.
Regarding claim 29, Sham discloses a toaster oven (Title; Figures 1-3, toaster oven 20), comprising:


    PNG
    media_image1.png
    82
    19
    media_image1.png
    Greyscale
       
a housing (21) defining an interior cooking chamber (15);

    PNG
    media_image3.png
    76
    15
    media_image3.png
    Greyscale

a steam generation unit (Col. 2, lines 65-67; steam generating chamber 7, heating element 6, water tank 12, etc.) in operative communication with said interior cooking chamber, said steam generation unit including a boiler (generally 6 and steam generating chamber; Col. 3, lines 4-13; water flowing into steam generation chamber contacts 6 generating steam) for heating supplied water to a temperature sufficient to change said supplied water into steam (water from water tank 12 flows into flow tube 3, which enters steam generating chamber and is heated into steam upon contact with heating element 6; Col. 2, lines 65-67 and Col. 3, lines 1-10), and further including a steam pipe (taken as 8/9) for permitting Col. 3, lines 9-12, “The pressure of the steam drives the steam through tube 8 (FIG. 2), into oven chamber 15 via a jet nozzle 9…”);
a heating assembly (23) positioned within said interior cooking chamber (15); 

    PNG
    media_image5.png
    173
    98
    media_image5.png
    Greyscale

a control system (user interface 21a comprising knobs 27-29, etc.) integrated with said housing (21) for selectively operating said steam generation unit and said heating assembly (23, assumed to refer to the heating assembly positioned within the cooking chamber) (As interpreted under 35 USC 112 (f)-paragraphs 0027-0028 of the instant application disclose user interface 24, that controls heating elements 32/34 and the steam generator 36, including buttons 42/44/46, and knob 48 for selecting activation of heating elements 32/34 and/or steam generator 36) (Sham discloses user interface 21a comprising knobs 27-29 for setting cooking time, temperature and cooking mode-Col. 2, lines 45-50 and a steam generating button 1 to activate the steam generator unit-Col. 3, lines 4-6); and
wherein said steam generation unit issues steam into said interior cooking chamber, in a cyclic fashion, over a predetermined period of time in response to said control system (Col. 3, lines 4-17 discloses “A steam generating button 1 disposed on the front control panel 21a can be pressed by an operator to actuate the heating element 6 of the steam generating chamber 7…pressure of the steam drives the steam through tube 8 (Fig. 2), into oven chamber 15 via a jet nozzle 9…the pressure of the steam simultaneously closes check valve 4…” and “…as the steam fills oven chamber 15, the pressure in the flow tube 8 decreases, causing check valve 4 to reopen and allow more water to flow into the steam generating chamber 7…;”  The control system of Sham causes the steam generation unit to issue steam into chamber 15 in a cyclic fashion over a certain period of time.  That is, the opening and closing of check valve 4, which allows for water to flow into the steam generating chamber 7, causes the steam produced in the steam generating chamber to enter cooking chamber 15 in a cycles over a period of time) (Furthermore, as Sham discloses a control system 21a comprising knobs 27-29 and steam generating button 1, which are manually actuatable, and that the system 21a selectively operates the steam generation unit and heating assembly, those of ordinary skill in the art would find it reasonable the at system 21a, including knobs 27-29 and steam generating button 1, would be capable of causing the steam generation unit to issue steam into the cooking chamber in a cyclic fashion over a predetermined time since Sham teaches each structural limitation being claimed-See MPEP 2114-I and 2114-II).
Sham teaches each claimed limitation, as detailed above, except for the issuing of the steam into the interior cooking chamber in response to a single instruction issued by said control system.
Sham teaches that it is known in the art of toaster ovens (Col. 1, lines 5-10; “toaster oven in which steam is introduced”) (Figures 1-2, 9, and 10b; control panel 11/11b, which includes control knob 15, cooking chamber 16, steam generator 19/20/21) for the steam generation unit (19/20/21) to issue steam into the interior cooking chamber (16) in response to a single instruction issued by said control system (microprocessor/control knob) (Abstract, “A microprocessor controls both the steam generation and the heating cycles…A control knob located on the toaster oven’s control panel allows a user to select the amount of steam being injected into the cooking chamber. Col. 3, lines 28-34; control knob 15 allows for the amount of steam introduced into the heating chamber 16 to be manually controlled, where both heating and steaming cycles are controlled by a microprocessor utilizing a program. Col. 3, lines 60-64; control knob 15 changes the position of seat 23 of the valve 22, thus metering the amount of water being fed and, therefore, controlling the rate of steam generation. Col. 4, lines 1-24, with respect to Figure 9, discloses microprocessor 51 using sensors 52 and 53 to control, respectively, heating and steaming operations, where sensor 53 sends a signal to the microprocessor to open/close valve 22 and, therefore, control steam generation.  See also col. 5, lines 7-18 with respect to Figure 10b; a manual steam control could easily be incorporated into the control panel 11b).
The advantage of combining the teachings of Sham ‘810 is that in doing so would provide a manually actuatable control system that is operatively connected to a microprocessor for controlling heating and steaming cycles, that allows a user to select the amount of steam to be injected into the heating chamber, thereby improving flexibility (Col. 2, lines 5-11) and providing greater control over operation of the toaster oven (Col. 2, lines 21-25, highly controllable using both digital and individual control via computer routine and control knob, respectively).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Sham, as modified by Hensel, with Sham ‘810 by replacing the manually actuatable control system of Sham, which requires multiple actuations of the steam generating button, with the teachings of Sham ‘810, to provide a manually actuatable control system that is operatively connected to a microprocessor for controlling heating and steaming cycles, that allows a user to select the amount of steam to be injected into the heating chamber, thereby improving flexibility (Col. 2, lines 5-11) and providing greater control over operation of the toaster oven (Col. 2, lines 21-25, highly controllable using both digital and individual control via computer routine and control knob, respectively).  Furthermore, broadly providing an automatic or mechanical means to replace a manual actively which accomplishes the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04-III.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sham et al. (U.S. Patent 6100502, previously cited, IDS dated 10/28/2014), hereinafter Sham, in view of Sham (U.S. Patent 5680810), hereinafter Sham ‘810.
Regarding claim 32, Sham discloses a toaster oven (Title; Figures 1-3, toaster oven 20), comprising:

 
    PNG
    media_image1.png
    82
    19
    media_image1.png
    Greyscale
       
a housing (21) defining an interior cooking chamber (15);

    PNG
    media_image3.png
    76
    15
    media_image3.png
    Greyscale

a steam generation unit (Col. 2, lines 65-67; steam generating chamber 7, heating element 6, water tank 12, etc.) in operative communication with said cooking chamber, said steam generation unit including a steam pipe (taken as 8/9) for permitting egress of said steam produced in said steam Col. 3, lines 9-12, “The pressure of the steam drives the steam through tube 8 (FIG. 2), into oven chamber 15 via a jet nozzle 9…”);
a heating assembly (23) in communication with said cooking chamber (15); 

    PNG
    media_image5.png
    173
    98
    media_image5.png
    Greyscale

a control system (user interface 21a comprising knobs 27-29, etc.) in operative control of said steam generation unit (As interpreted under 35 USC 112 (f)-paragraphs 0027-0028 of the instant application disclose user interface 24, that controls heating elements 32/34 and the steam generator 36, including buttons 42/44/46, and knob 48 for selecting activation of heating elements 32/34 and/or steam generator 36) (Sham discloses user interface 21a comprising knobs 27-29 for setting cooking time, temperature and cooking mode-Col. 2, lines 45-50 and a steam generating button 1 to activate the steam generator unit-Col. 3, lines 4-6); and
wherein said control system selectively causes said steam generation unit to issue steam into said cooking chamber in response to a manually Col. 3, lines 4-17 discloses “A steam generating button 1 disposed on the front control panel 21a can be pressed by an operator to actuate the heating element 6 of the steam generating chamber 7…pressure of the steam drives the steam through tube 8 (Fig. 2), into oven chamber 15 via a jet nozzle 9…the pressure of the steam simultaneously closes check valve 4…” and “…as the steam fills oven chamber 15, the pressure in the flow tube 8 decreases, causing check valve 4 to reopen and allow more water to flow into the steam generating chamber 7…;”  The control system of Sham causes the steam generation unit to issue steam into chamber 15 in a cyclic fashion over a certain period of time.  That is, the opening and closing of check valve 4, which allows for water to flow into the steam generating chamber 7, causes the steam produced in the steam generating chamber to enter cooking chamber 15 in a cycles over a period of time) (Furthermore, as Sham discloses a control system 21a comprising knobs 27-29 and steam generating button 1, which are manually actuatable, and that the system 21a selectively operates the steam generation unit and heating assembly, those of ordinary skill in the art would find it reasonable the at system 21a, including knobs 27-29 and steam generating button 1, would be capable of causing the steam generation unit to issue steam into the cooking chamber in a cyclic fashion over a predetermined time since Sham teaches each structural limitation being claimed-See MPEP 2114-I and 2114-II).

Sham teaches that it is known in the art of toaster ovens (Col. 1, lines 5-10; “toaster oven in which steam is introduced”) (Figures 1-2, 9, and 10b; control panel 11/11b, which includes control knob 15, cooking chamber 16, steam generator 19/20/21) for the control system (microprocessor) to cause the steam generation unit (19/20/21) to issue more than one burst of steam into the cooking chamber (16) in response to a single activation of a manually operable knob (microprocessor/control knob) (Abstract, “A microprocessor controls both the steam generation and the heating cycles…A control knob located on the toaster oven’s control panel allows a user to select the amount of steam being injected into the cooking chamber. Col. 3, lines 28-34; control knob 15 allows for the amount of steam introduced into the heating chamber 16 to be manually controlled, where both heating and steaming cycles are controlled by a microprocessor utilizing a program. Col. 3, lines 60-64; control knob 15 changes the position of seat 23 of the valve 22, thus metering the amount of water being fed and, therefore, controlling the rate of steam generation. Col. 4, lines 1-24, with respect to Figure 9, discloses microprocessor 51 using sensors 52 and 53 to control, respectively, heating and steaming operations, where sensor 53 sends a signal to the microprocessor to open/close valve 22 and, therefore, control steam generation.  See also col. 5, lines 7-18 with respect to Figure 10b; a manual steam control could easily be incorporated into the control panel 11b).
Col. 2, lines 5-11) and providing greater control over operation of the toaster oven (Col. 2, lines 21-25, highly controllable using both digital and individual control via computer routine and control knob, respectively).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Sham, as modified by Hensel, with Sham ‘810 by replacing the manually actuatable control system of Sham, which requires multiple actuations of the steam generating button, with the teachings of Sham ‘810, to provide a manually actuatable control system that is operatively connected to a microprocessor for controlling heating and steaming cycles, that allows a user to select the amount of steam to be injected into the heating chamber, thereby improving flexibility (Col. 2, lines 5-11) and providing greater control over operation of the toaster oven (Col. 2, lines 21-25, highly controllable using both digital and individual control via computer routine and control knob, respectively).  Furthermore, broadly providing an automatic or mechanical means to replace a manual actively which accomplishes the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04-III.
Claims 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sham et al. (U.S. Patent 6100502, previously cited, IDS dated 10/28/2014), hereinafter Sham, in view of Sham (U.S. Patent 5680810), hereinafter Sham ‘810, and in further view of Hensel et al. (U.S. Publication 2010/0006561), hereinafter Hensel, and Embury et al. (U.S. Publication 2009/0136640), hereinafter Embury (all previously cited).
Regarding claims 33 and 34, the primary combination, as applied in claim 32, teaches each claimed limitation except as detailed below.

    PNG
    media_image6.png
    365
    585
    media_image6.png
    Greyscale

Sham teaches using a plurality of heating elements (23; Col. 2, lines 40-45) that extend from one side of the cooking chamber to an opposing side, said steam pipe being linear and substantially parallel to the heating elements (as shown in Fig. 1, as annotated above).  With respect to claim 34, Sham also teaches the steam pipe including a steam outlet orifice (outlet of the steam pipe that permits steam to exit the steam pipe into the heating chamber).

    PNG
    media_image7.png
    593
    818
    media_image7.png
    Greyscale

Sham ‘810 also teaches the heating assembly (18) extending from one side of the cooking chamber to an opposing side, and the steam pipe (19/21) being linear and substantially parallel to the heating assembly (18). Sham ‘810 also teaches, with respect to claim 34, the steam pipe (19/21) including a steam outlet orifice (Col. 3, lines 65-67).
The primary combination does not explicitly disclose the heating elements being a pair of substantially parallel and linear heating rods, the steam pipe being positioned between the pair of linear heating rods (claim 33), and the steam outlet orifice being positioned between said linear heating rods (claim 34).
Hensel teaches that it is known in the art of toaster ovens (Title; Figures 1-5; toaster oven 100, housing 101, integral door 103, cooking chamber 102, user interface 107 comprising user operable controls 503-knobs 513, 515, 516, buttons 514, 520, 521, 522) to use a pair of substantially parallel and linear heating rods (para. 0029, “internal compartment 102 is heated by five quartz heating elements 120…three of the quartz heating elements are located adjacent to the ceiling or top of the compartment 102 and two of the elements are located along the floor or bottom of the compartment 102….” Para. 0029 also states that instead of quartz heating elements “stainless steel calrod, tungsten, halogen etc.” may be used.”) (Fig. 2 shows top heating elements 203, 220, 205 and bottom heating elements 208 and 211-see also paragraphs 0032-0033) (Heating elements 203, 205, 220, 208, and 211 are considered substantially parallel and linear rods) (See also Fig. 9 showing a detail arrangement of the ovens 5 heating elements-para. 0019).  
	The advantage of combining the teachings of Hensel is that in doing so would provide a plurality of heating elements that can be controlled to perform a variety of tasks, where the power output of the heating elements may be varied (para. 0005, 0008, and 0033 of Hensel) and to provide an easy to use and intuitive means of providing versatile control over the heating elements to perform the variety of tasks (para. 0003 and 0007 of Hensel). 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Sham, as modified by Sham ‘810, with Hensel, by replacing the heating assembly of Sham, with the teachings of Hensel, to provide a plurality of heating elements that can be controlled to perform a variety of tasks, where the power output of the heating elements may be varied (para. 0005, 0008, and 0033 of Hensel) and to provide an easy to use and intuitive means of providing versatile control over the heating elements to perform the variety of tasks (para. 0003 and 0007 of Hensel). Furthermore, replacing the heating assembly of Sham, with that of Hensel, would produce combination in which the steam pipe (steam pipe of primary reference Sham), and the steam outlet orifice, is positioned between the upper and lower heating elements (203, 220, 205, as well as, 208 and 211 of Hensel).
However, to provide further evidence that it is known in the art to position a steam pipe between heating elements, the examiner cites to Embury.

    PNG
    media_image8.png
    595
    653
    media_image8.png
    Greyscale

Embury teaches that it is known in the art of steam ovens (para. 0004) (fig. 2, above, cooking chamber 14, upper heating element 36 and lower heating element 38; para. 0019, “lower heating element 38 as being hidden or mounted beneath the cooking cavity bottom wall 22 in a heating element housing 40. Heat from the lower heating element 38 conducts through the bottom wall 22 and into the cavity 14. Alternatively, the lower heating element 38 can be mounted inside the cavity 14, as is well-known in the oven art”) (para. 0020, steam system 44 may comprise a boiler or any suitable system that is capable of introducing steam directly into the cavity 14) (Fig. 1, control panel 28 communicates with a controller 30 that “stores data, such as default cooking parameters, the manually input cooking parameters, and the automated cooking programs…” para. 0018) (Here, the “steam pipe” shown above is considered to correspond to the same of Sham, while heating elements 38 and 36 are considered to correspond, respectively, to the upper and lower heating elements of Hensel) for the steam pipe and steam outlet orifice to be positioned between the pair of heating elements (as shown above, the “steam pipe” is positioned between upper heating element 36 and lower heating element 38. The above steam pipe necessarily has a steam outlet orifice in order for steam to be introduced into chamber 14.  Both the steam pipe and steam outlet orifice of the steam pipe are positioned between the upper and lower heating elements).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Sham, as modified by Sham ‘810 and Hensel, with Embury, by modifying the positioning of the steam pipe, relative to the heating elements, of Sham, with the teachings of Embury, in order to provide a steam pipe arrangement in which steam is directly introduced into the cooking chamber and which does not interfere with the heating elements by introducing steam at a location within the heating chamber that allows for a distributed introduction of steam.
Response to Arguments
Applicant’s arguments have been fully considered, but are not considered persuasive.
General Comments
Applicant argues, with respect to the Sham (U.S. Patent 6100502) reference, in that (Remarks filed 02/19/2021; page 4):
uggestion of ever operating Sham ('502) so that 'bursts' (i.e., multiple; more than one) of steam are issued into Sham's cooking chamber by a single actuation of Sham steam generating button 1. 

Indeed, Applicants again note that the only manner in which Sham is able to issues multiple bursts of steam into Sham's chamber 15, is via repeated actuation of Sham's steam generating button 1, in sharp contrast to Applicants' claimed invention. 

Sham ‘502 is not currently relied upon to teach, suggest, or otherwise disclose “a single actuation of said manually actuatable control system” or “in response to a single instruction issued by said control system” as currently recited in claims 28 and 29, respectively.  Newly applied reference, Sham (U.S. Patent 5680810), is relied upon to teach such limitations.  
Applicant, referencing Sham (‘810), states (Remarks, page 4, last paragraph):
Moreover, while Applicants have reviewed and appreciated the detailed interpretation of Sham ('810) as provided in the outstanding Action, Applicant can find not teaching or suggestion within Sham ('810) that would support the anticipation of a system which enables the recited repeated issuing of steam (i.e., 'bursts') into the recited environment, all via the single actuation of a manually actuatable control system.

In response, the examiner respectfully refutes applicant’s position in that such position is unpersuasive as it does not clearly and distinctly point out the supposed errors.  For instance, in what way are the citations provided insufficient?
Rejections under 35 USC 112 (a)
The applicant traverses the new matter rejections in that (Remarks, pages 5-6):
In support thereof, the outstanding Action also specifically notes that Applicants' specification, paragraph [0031], states, "depressing the auto-clean button once again initiates an auto-clean cycle", which then "cycles the boiler on and off" (see, page 11, outstanding Action). 

While Applicants certainly agree with the Office's identification of paragraph [0031] and Applicants' auto-clean button '46', Applicants must respectfully traverse Office's determination that, at least, paragraph [0031] of Applicants' specification fails to disclose selectively causing steam to issue in bursts upon the 'single actuation' of the control system (emphasis in the original; see, page 11,outstanding Action). 

That is, Applicants respectfully note that although Applicants' auto-clean button must 'once again' be pushed to initiate multiple bursts of steam, as recited in Applicants' claims 28 and 29, it is still the single actuation of this button which causes the issuing of multiple, repeated bursts of steam in accordance with a predetermined program. Once Applicants' button '46' is 'once again' pushed - that is, pushed once when so indicated - steam is cycled into the cooking chamber (i.e., 'bursts') for a predetermined period of time. 

In response, the examiner respectfully refutes applicant’s position. Paragraph 0031 recites, in its entirety:
The combination heat and steam oven 10 also includes a self-cleaning feature that may be selectively activated to clean the oven 10. In operation, once the oven 10 is plugged in and turned on, it is in a standby mode. At any time prior to initiating a cooking cycle, a user may depress the auto-clean button 46. This prompts the LCD display 26 to display a message indicating that the oven 10 is ready to initiate cleaning. Depressing the auto-clean button once again initiates an auto-clean cycle, and a count-down timer for the cycle is displayed on display 26. The microprocessor, operating according to a set of instructions stored in memory, cycles the boiler 38, i.e., the boiler heats up and turns off, preferably 40 seconds on and 20 seconds off, with enough heat to generate steam. The steam injection nozzle 39 injects the generated steam into the compartment 14 to effect cleaning of the compartment 14 and the components disposed therein. In operation, as steam leaves the boiler chamber, the low pressure allows water from the tank 40 to enter under gravity, where it is heated and converted into steam and injected into the compartment 14 once again. This cycle repeats until the timer expires in order to clean the inside of the oven 10 and the steam nozzle.

Here, the above passage states, explicitly, that a user depresses button 46, which prompts display 26 to display “a message indicated that the oven 10 is ready to initiate cleaning.” Still further, “depressing the auto-clean button once again initiates an auto-clean cycle.”  The “auto-clean cycle” referring to an operation of boiler 38, which is cycled on and off to issue bursts of steam into compartment 14.  It is clear from the specification that the user must depress button 46 to select this feature and depress button 46 again in order to initiate the operation of cycling the boiler on and off.  Therefore, in order for the boiler issue bursts of steam into the oven, button 46 must be depressed twice.  If button 46 is never depressed the first time, then button 46 cannot be actuated to cause the boiler to issue the bursts of steam.  As such, the examiner 
Prior Art Rejection of Claim 28 under 35 USC 103
Applicant traverses in that (Remarks, page 7):
None of the cited prior art of record is believed to teach or suggest the same, as Sham ('502) at most teaches the single expression/burst of steam into Sham's cooking chamber when Sham's ('502) steam generating button 1 is actuated. 

Moreover, while Applicants have reviewed and appreciated the detailed interpretation of Sham ('810) as provided in the outstanding Action, Applicant can find not teaching or suggestion within Sham ('810) that would support the anticipation of a system which enables the recited repeated issuing of steam (i.e., 'bursts') into the recited environment, all via the single actuation of a manually actuatable control system. 
Indeed, the cited passages of Sham ('810) in the outstanding Action were not seen as expressing this teaching, and so additional direction, clarity and assistance on this point is earnestly and respectfully solicited should the Office apply Sham ('810) for this purpose in a future Action.

Claim 28 recites, inter alia, a manually actuatable control system “…selectively operating said steam generation unit and electric heating assembly…selectively causes said steam generation unit to issue bursts of steam into said cooking chamber…in a cyclic fashion, over a predetermined period of time…,” which, as previously stated, is interpreted under 35 USC 112 (f).  Turning to the instant application, paragraph 0027, with respect to Figures 1-4, discloses user interface 24 being configured to control operation of heating elements 32/34 and steam unit/generator 36, where paragraph 0028 discloses user interface including buttons 42/44/46 and knob 48 for selecting activation of heating elements 32/34 and/or steam generator 36.  Paragraph 0027 further discloses the user interface 24 including a microprocessor/control circuitry that controls heating element 32/34 and steam unit 36 upon a user input. Paragraph 0031 

    PNG
    media_image9.png
    565
    800
    media_image9.png
    Greyscale

Sham ‘810, as shown in Figure 1 above, teaches control panel 11 including control knob 15 (see also cooking chamber 16, steam generator 19/20/21). The Abstract states that a “microprocessor controls both the steam generation and the heating cycles…A control knob located on the toaster oven’s control panel allows a user to select the amount of steam being injected into the cooking chamber.”  Shame ‘810 further states, in Col. 3, lines 28-34, that control knob 15 allows for the amount of steam introduced into the heating chamber 16 to be manually controlled, where both heating and steaming cycles are controlled by a microprocessor utilizing a program. Control knob 15 is stated as being manually controlled.  Furthermore, control knob 15 “changes the position of seat 23 of the valve 22, thus metering the amount of water being fed and, therefore, controlling the rate of steam generation.”

    PNG
    media_image10.png
    551
    758
    media_image10.png
    Greyscale


Sham ‘810 further teaches, with respect to Figure 9 above, microprocessor control that controls “both the heating and steam cycles of the oven 10.”  This corresponds with the microprocessor control of the instant application. Sham ‘810 states, that the microprocessor 51 uses sensors 52/53 to control, respectively heating and steaming operations.  See Col. 4, lines 1-24 and Col. 5, lines 7-18.  
Sham ‘810 teaches using a manually controlled knob 15 that allows for the selection of the amount of steam to be introduced into the heating chamber and using a microprocessor that utilizes a program to control both the heating and steaming cycles.
Therefore, one of ordinary skill in the art would consider it reasonable that: 1) 15, being a control knob for selecting an amount of steam to be introduced, only requires a single rotation to make a selection, with the microprocessor controlling steaming cycles based on a program; and 2) the manually actuatable control knob 15 and the 
Prior Art Rejection of Claim 29 under 35 USC 103
Applicant traverses in that (Remarks, page 9):
For its part, and while Applicants have reviewed and appreciated the detailed interpretation of Sham ('810) as provided in the outstanding Action, Applicant can find not teaching or suggestion within Sham ('810) that would support the anticipation of a system which enables the recited repeated issuing of steam into the recited environment, all via the single instruction issued by Sham's ('810) control system, as required by claim 29. 

Indeed, Applicants again respectfully submit that the cited passages of Sham ('810) in the outstanding Action were not seen as expressing this teaching, and so additional direction, clarity and assistance on this point is earnestly and respectfully solicited should the Office apply Sham ('810) for this purpose in a future Action. 

Thus, in view of Applicants' remarks, Applicants respectfully submit that even with the addition of the teachings of Sham ('810), the proposed combination neither teaches nor suggests the recitations contained in independent claims 29. 

In response, the examiner respectfully disagrees and kindly cites to the above discussion detailed in claim 28.
Prior Art Rejection of Claim 32-34 under 35 USC 103
Applicant states, regarding newly added claims 32-34, that (Remarks, pages 10-12):
As discussed above, none of the cited prior art of record is believed to teach or suggest selectively instigating the issuing of more than one burst of steam into the cooking chamber in response to a single activation of a manually operable button that is in communication with their respective control systems, as is required by claim 32.

In support of newly added claims 33-34, Applicants respectfully note that Applicants are not per se required to recite every possible 'benefit' that may flow from a differing or unique arrangements of elements, or operations therewith, in connection with Applicants' disclosed apparatus. Thus, while arguably not being described in such specific terms in the specification, one of ordinary skill when reading Applicants' specification and viewing, inter alia, Figure 3, would readily appreciate that arranging linear heating rods to traverse the cooking chamber, in combination with arranging a liner steam outlet pipe in substantial parallel orientation to the heating elements, and in further combination with the positioning of a steam outlet that is also substantially between these heating elements, would not only help in maintaining the intensity of the steam within the outlet pipe at a optimal temperature, but that the interior distribution of steam, when issued 

Moreover, Applicants also respectfully urge allowance of claims 32-34 on the basis that Applicants' invention, when taken as a whole, is neither taught nor suggested by any cited prior art, alone or in combination with one another. 

Applicants note the admonishments of MPEP 2141.02 in which it is stated: 

"In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious." (emphasis added).
 
In the present case, Applicants respectfully submit that Applicants have claimed a toaster oven having both structure and operation that is neither taught nor suggested by any of the cited prior art of record, and thus define a set of structural elements and features that, when viewed as a whole, would not be considered obvious by those of ordinary skill in the relevant art. 
11 
Indeed, the purpose of MPEP 2141.02 is to specifically caution against rejections where the constituent elements of a claim are simply 'broken out' of the claim, used as a shopping list and found separately in disparate devices and prior art references, and then magically recombined to show the obviousness of the claimed invention. Such a rejection not only runs afoul of not considering the claims as a whole, per MPEP 2141.02, but also bears the hallmark of improper hindsight reasoning, where Applicants' invention is only considered 'obvious' as compared to Applicants' own disclosure, and not as taught or suggested by any cited prior art. 

In response, the examiner respectfully disagrees and kindly cites to the above discussion detailed in claims 28 and 29 with respect to claim 32.
Furthermore, the examiner appreciates applicant’s position regarding claims 33-34, but, nonetheless, considers it unpersuasive as such traversal does not reasonably apprise the examiner of any supposed errors in the Office Action.  For instance, which limitation or limitations does applicant consider to involve hindsight reasoning?



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN C DODSON/Primary Examiner, Art Unit 3761